DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed 9/24/2021, with respect to the Non-Final Office Action have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn.  
Allowable Subject Matter
Claims 1, 2, 4, 5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the invention is directed towards a system and method for influencing emotional response via audio and visual craniofacial stimulation.  The invention includes a user database, a media database, stimulation pattern library, a digital camera and a stimulation headset.  The prior art fails to disclose or render obvious all of the limitations of the claimed invention including stimulation transducers arranged about a face and head of a user, an emotion influencing engine including programming instructions which receives media input in combination with facial recognition software which includes stored instructions which causes the computing device to receive the digital camera images, calculate emotion and send the emotion to the machine learning algorithm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792